Opinion by
Henderson, J.,
The defendants set up as a defense to the action a lease in writing executed by the plaintiff’s vendor granting the premises described in the writ to A. Lucente, one of the defendants, for the term of one year from November 15, 1905. The lease also contained the following provision: “The party of the second part to have the right to said lot of ground and the stable in the *78rear for one year, from said date with the right for a further term of four years from the 15th day of November, 1906.” The plaintiff afterward bought the title of the lessor and now claims the right of possession because the lessee did not give him notice before the expiration of the term that he intended to remain in possession for the further term. The court refused to affirm the plaintiff’s third point to the effect that if the lessee desired to retain the premises for the further period of four years it was his duty to give notice of such election to the landlord at or before the end of the year. Our attention has not been called to any cases in this state which support the appellant’s position. Those cited by the learned counsel are cases where the tenant held over without any contract for ah additional term or where there was a provision in the lease for notice of an intention to exercise the option. It was in the power of the lessor to provide for notice if it were to his advantage that it be given and we ought not to introduce into the contract a provision which he did not put there. Every man’s grant is to be taken most strongly against himself. The tenant had the privilege under the lease of continuing in possession for an additional period of four years. He chose so to do and remained in possession after the end of the first period. No other notice of his intention to exercise his right to an extension of the term was necessary. This is the decision in Lipper v. Bouve, Crawford & Co., 6 Pa. Superior Ct. 452, wherein President Judge Bice carefully considered the point and cited numerous authorities to that effect, among which is Harding v. Seeley, 148 Pa. 20, in which it was said that it is generally held in this country that a holding over by a tenant who has an option for an additional term is notice to his landlord of his election to exercise his privilege. It is unnecessary to elaborate the discussion of the case, as we consider it settled by the authorities referred to.
The judgment is affirmed.